THE COURT
permitted the defendant to show that the certificate was obtained by McGunnigle from Gillespie by gambling, and that the statute of 9 Anne, c. 14,2 in relation *146to gambling, in force here, rendered tbe assignment utterly void, and the jury was instructed to render merely nominal damages for the plaintiffs.
Yerdict for the plaintiffs. Judgment for one cent damages and cost of suit.

 Whereas, the laws now in force for preventing the mischiefs which happen by gaming have not been found sufficient for tfiat purpose: Therefore, for the further preventing of all excessive and deceitful gaming, be it enacted by the queen’s most excellent majesty, by and with the advice and consent of the lords spiritual and temporal, and commons in this present parliament, and by authority of the same, that from and after the first day of May, one thousand seven hundred and eleven, all notes, bonds, bills, judgments, mortgages or other securities or conveyances whatsoever, given, granted, drawn or entered into or executed by any person or persons whatsoever, where the whole or part of the consideration of such conveyances or se*146curities shall be for any money, or other valuable things whatsoever, won by gaming or playing at cards, dice table, tennis, bowls, or other game or games whatsoever, or by betting on the sides or hands of such as do game at any of the games aforesaid, or for the reimbursing or repaying any money knowingly lent or advanced at the time and place of such play to any person or persons so gaming or betting as aforesaid, or that shall, during such play, so play or bett, shall be utterly void, frustrate, and of non effect to all intents and purposes whatsoever, any statute, law or usage to the contrary thereof in any wise notwithstanding. Alexander’s British Statutes. 689.